Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 12/1/2020.  Claims 1-20 are currently pending within this application.

Information Disclosure Statement
2.	The information disclosure statement(s) (IDS) submitted on 12/1/2020 and 4/29/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


3.	Claims 1-20 of the instant application are rejected on the grounds of non-statutory double patenting as being unpatentable over claims 1-10 of US Patent 10846838 (hereafter ‘838).

4.	Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is an obvious variant of that claimed in the patented invention.  Claims 1-20 of the instant application are anticipated in the limitations of claims 1-10 of cited patent ‘838. The claims of the instant application are broader than those of cited patent ‘838 and merely omit certain limitations in the claims of the cited patent ‘838.

Instant Application
Claim 1
US Patent ‘838
Claim 1
An image processing device comprising: at least one memory storing a set of instructions; and at least one processor configured to execute the set of instructions to: deform a face region of a second face image based on feature points of a face included in an input first face image and feature points of a face included in the second face image such that the face region of the second face image matches a face region of the first face image; and generate a third face image in which the face region of the first face image is synthesized with a region other than the face region of the deformed second face image.
An image generation device comprising: at least one memory storing a set of instructions; and at least one processor configured to execute the set of instructions to: select a second face image from a plurality of face images stored in advance based on directions of faces included in the plurality of face images and a direction of a face included in an input first face image; deform the second face image based on feature points of the face included in the first face image and feature points of a face included in the second face image such that a face region of the second face image matches a face region of the first face image; and generate a third face image in which the face region of the first face image is synthesized with a region other than the face region of the deformed second face image.

	Table 1	

Instant Application
Claim 10
US Patent ‘838
Claim 9
 An image processing method comprising: deforming a face region of a second face image based on feature points of a face included in an input first face image and feature points of a face included in the second face image such that the face region of the second face image matches a face region of the first face image; and generating a third face image in which the face region of the first face image is synthesized with a region other than the face region of the deformed second face image.
An image generation method comprising: selecting a second face image from a plurality of face images stored in advance based on directions of faces included in the plurality of face images and a direction of a face included in an input first face image; deforming the second face image based on feature points of the face included in the first face image and feature points of a face included in the second face image such that a face region of the second face image matches a face region of the first face image; and generating a third face image in which the face region of the first face image is synthesized with a region other than the face region of the deformed second face image.

Table 2

Instant Application
Claim 19
US Patent ‘838
Claim 10
A non-transitory computer readable storage medium storing a program causing a computer to execute: image deformation processing of deforming a face region of a second face image based on feature points of a face included in an input first face image and feature points of a face included in the second face image such that the face region of the second face image matches a face region of the first face image; and image generation processing of generating a third face image in which the face region of the first face image is synthesized with a region other than the face region of the deformed second face image.
A non-transitory computer readable storage medium storing a program causing a computer to execute: image selection processing of selecting a second face image from a plurality of face images stored in advance based on directions of faces included in the plurality of face images and a direction of a face included in an input first face image; image deformation processing of deforming the second face image based on feature points of the face included in the first face image and feature points of a face included in the second face image such that a face region of the second face image matches a face region of the first face image; and image generation processing of generating a third face image in which the face region of the first face image is synthesized with a region other than the face region of the deformed second face image.

Table 3

5.	As can be seen in Tables 1-3, each of the claimed limitations of independent claims 1, 10, and 19 of the instant application are included within the claimed limitations of claims 1, 9, and 10 of cited patent '838.  Additionally, claims 2-9, 11-18, and 20 of the instant application are anticipated by claims 1-10 of cited patent ‘838.  

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664